 UNITED STEELWORKERS OF AMERICA, AFL-CIO277United Steelworkers of America,AFL-CIO [LauBlower Com-pany]andGeorge Allen,Robert Poffenberger,Jesse SherretsLocal Union 4545, United Steelworkers of America,AFL-CIOandCale H. Yoho, George Allen, Lawrence Baker, Charles E.Booher, Lawrence Baldwin,Dale L. Hoops,Robert Poffen-berger,Jesse Sherrets,Edward C. WilliamsOwen Girten,agent, United Steelworkers of America,AFL-CIOandRobert PoffenbergerRobert Givens,agent,United Steelworkers of America, AFL-CIOandCharles E. BooherDorsie Childers,agent,United Steelworkers of America, AFL-CIOandGeorgeAllen.CasesNos. 9-CB-376,9-CB-376-1,9-CB-376-2,9-CB-377, 9-CB-377-1, 9-CB-377-2,9-CB-377-3,9-CB-377-4,9-CB-377-5, 9-CB-377-6, 9-CB-377-7,9-CB-377-8,9-CB-378, 9-CB-379, and 9-CB-380.March 17, 1959DECISION AND ORDEROn September 10, 1958, Trial Examiner C. W. Whittemore, issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report with a support-ing brief, and the Respondents filed an answer to the General Coun-sel's brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and Mem-bers Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, brief, and answer, and theentire record in the cases, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with theadditions and modifications noted below.1.The Trial Examiner found that mass picketing, violence, andthreats of violence, were directed against employees who refused toparticipate in a strike against the Company, that Respondents wereresponsible for such conduct, and that they thereby violated Section8(b) (1) (A) of the Act.No exceptions were filed to these findingsof the Trial Examiner, which we hereby adopt.123 NLRB No. 35: 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Nor have exceptions been filed to the Trial Examiner's con-clusion that no finding of a violation is warranted based upon thepoststrike incident detailed in the Intermediate Report involving thecomplainant Poffenberger and Respondent Girten. Consequently, wealso adopt this finding of the Trial Examiner.3.The Trial Examiner deemed it unnecessary to make specificfindings regarding the occurrence of certain poststrike threats andacts of violence for the reasons that Respondents could not be heldaccountable for such conduct and, even if responsible therefor, nodifferent order from that recommended in the Intermediate Reportwould be necessary.The General Counsel has excepted both to theTrial Examiner's failure to find further violations of Section S (b)(1) (A) on the basis of poststrike incidents and to the scope of theorder recommended by him..Even were we to decide that Respondents violated Section 8(b)(1) (A) of the Act by virtue of poststrike activity, the order wouldbe similar to the one which we are utilizing to remedy the violationsfound above. It is therefore unnecessary to pass upon the issuesraised by the General Counsel's exceptions to the Trial Examiner'sfailure to find further violations in the instant connection.THE REMEDYHaving found that Respondents have violated the Act, we shallorder that they cease and desist therefrom and take certain affirma-tive action in order to effectuate the policies of the Act.As indicated above, the General Counsel has excepted to the scopeof the order recommended by the Trial Examiner.We agree withthe General Counsel that the order as recommended is not adequateherein.Considering the acts of violence engaged in by Respond-ents,we shall,in order fully to effectuate the policies of the Act,order Respondents to cease and desist from engaging in such con-.duct as is found unlawful herein and from otherwise restraining andcoercing employees of the Company in the exercise of rights guaran-teed in Section7 of the Act.ORDERUpon the entire record in these cases and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondents, UnitedSteelworkers of America, AFL-CIO, its Local Union 4545, andtheir officers,representatives,and agents,includingRespondentsOwen Girten, Robert Givens, and Dorsie Childers, shall:1.Cease and desist from :(a)Trailing and assaulting and threatening to assault employeesof Lau Blower Company because of their refusal to engage in con-certed activities. UNITED STEELWORKERS OF AMERICA, AFL-CIO279(b) In any other manner restraining or coercing the employees ofLau Blower Company in the exercise of the rights guaranteed inSection 7 of the Act, including the right to refrain from any or allconcerted activities as guaranteed by the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at the offices and meeting halls of the United Steel-workers of America, AFL-CIO, and its Local Union 4545 in con-spicuous places where notices to members are customarily posted,copies of the notice attached hereto marked "Appendix." 1Copiesof said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by representatives of the Re-spondent Unions and individually by Respondents Owen Girten,Robert Givens, and Dorsie Childers, be posted by these Respondentsimmediately upon receipt thereof and maintained by them for aperiod of at least 60 consecutive days thereafter.Reasonable stepsshall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Ninth Region signedcopies of the notice attached hereto marked "Appendix," for post-ing at the premises of Lau Blower Company, the Company willing,in places where notices to its employees are customarily posted.Copies of said notice, to be furnished by the Regional Director forthe Ninth Region, shall, after being signed as provided in paragraph2(a) of this Order, be forthwith returned to the Regional Directorfor such posting.(c)Notify the Regional Director for the Ninth Region in writing,within 10 days from the date of this Order, what steps Respondentshave taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TOALL MEMBERSOFUNITEDSTEELWORKERSOFAMERICA,AFL-CIO,AND ITSLOCAL 4545, AND TO ALLEMPLOYEES OF LAUBLOWER COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that :WE WILL NOT trail and assault or threaten to assault em-ployees of Lau Blower Company because of their refusal toengage in concerted activities. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner restrain or coerce employeesof Lau Blower Company in the exercise of the rights guaranteedin Section 7 of the Act, as amended, including the right to re-frain from any or all concerted activities as guaranteed by theAct.LOCAL UNION 4545, UNITED STEELWORK-ERS of AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(ROBERTGIVENS,Agent)UNITEDSTEELWORKERSOFAMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(OWEN GIRTEN,Agent)Dated----------------By-------------------------------------(DORSIE CHILDERS,Agent)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served; an order consolidating the above-entitledcases, a complaint and notice of hearing thereon having been issued and servedby the General Counsel of the National Labor Relations Board; and an answerhaving been filed by the above-named Respondents, a hearing involving allega-tions of unfair labor practices in violation of Section 8(b) (1) (A) of the NationalLabor Relations Act, as amended, was held in Dayton, Ohio, on July 29, 30, and31, 1958, before the duly designated Trial Examiner.At the hearing all parties were represented by counsel, were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to introduce evidencepertinent to the issues, to argue orally upon the record, and to file briefs andproposed findings of fact and conclusions of law.General Counsel argued orally.Disposition of the Respondents' motion to dismiss, upon which ruling was re-served at the conclusion of the hearing, is made by the following findings, con-clusions, and recommendations.Upon the entire record in the case, and from my observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDLau Blower Company is an Ohio corporation with its principal office and placeof business at its plant in Dayton, Ohio, where it is engaged in the manufacture,sale, and distribution of fans, ventilators, and related products.Events in issuearose during a strike of this Employer's employees in 1957.During the 12-month period before issuance of the complaint, this Employersold and shipped from its Dayton plant products valued at more than $1,000,000to points outside the State of Ohio. UNITED STEELWORKERS OF AMERICA, AFL-CIO281The Respondents do not deny, and it is found, that the Employer is engagedin commerce within the meaning of the Act.If.THE LABOR ORGANIZATION INVOLVEDUnited SteelworkersofAmerica,AFL-CIO,and itsLocalUnion4545 arelabor organizations within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesUpon the expiration of its contract with the Employer on April 30, 1957, theRespondent United Steelworkers and its Local 4545-apparently following a voteof members-called and participated in a strike which continued from that dateuntil July 15, 1957, when a new contract was executed.Employees numberingabout 400 returned to work on or about July 17.Since all issues raised by the complaint involve alleged conduct either by orattributable to responsible agents of the Respondent United or its Local, it maybe well at this point to identify certain of such individuals.At the hearing itwas stipulated that the following is a list of employees holding offices notedopposite their names, in Local 4545, at times material to the complaint:Glenn Hall, president.Karl Reingraber, vice president.George Givens, outside guard.Robert Givens, recording secretary.Q. G. Speck, financial secretary.Jack L. Kirkland, treasurer.E.W. Denham, guide.Dallas Hale, trustee.And the shop committeemen during the strike were:Troy CombsHoward DennyDelmus WittFloyd HillRay TaylorClaude BlackurnCharles LoweJoe FitzgeraldItwas stipulated that at the material times the following named were staff repre-sentatives of the Respondent United:Floyd Hill 1Frank HardestyDorsie ChildersStanley WadeOwen GirtenThe major issues raised by the complaint include allegations of mass picketing,violence and threats of violence during the period of the strike, and certain actsand threats of violence after the conclusion of the strike, responsibility for allof which are claimed to be attributable to the Respondents.B.The strike conduct in issueIt appears that most if not all of the Employer's 400 employees participated inthe strike from its inception until June 14 when 14 of them abandoned thestrike and returned to work (a right clearly accorded them by Section 7 of theAct).Although none of the several charges filed by individuals nor the com-plaint as issued before the hearing claim any violence or threats of violence earlierthan June 14, at the opening of the hearing General Counsel amended the com-plaint to allege that on June 8, at a meeting of the Respondent Local, threeresponsible representatives of the Respondent United (Childers,Wade, and Hill)threatened retaliation against any employee who "attempted to work during thestrike."The evidence concerning this meeting will first be considered before turning toactual events on the picket line-which will be described in chronological order.Five of the complainants testified concerning the meeting of June 8.None ofthe five impressed the Trial Examiner as having any clear recollection of what,ifanything, was said by any one of the United's representatives.None of themimplicatedWade as having said anything.After repeated leading questions GeneralCounsel succeeded in drawing from witness Booher, the first to testify on the'A different individual than the above-named shop committeeman. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDincident,the claim that Hill had said that "there had better not be anybody tryto cross a picket line."The next two witnesses-Baker and Poffenberger-saidthey could not recall or did not hear what was said.Finally, the last witnessof the day, Sherrets, said that Childers told the strikers that he "would see" that"anybody that tried to cross the picket line . . . didn't get there," and that Hillsaid "he had heart trouble" or would be out there "to keep us from going across."Childers was not a witness, but other United officials denied that any threats weremade at this meeting.Not only because of the extreme difficulty General Counselencountered in drawing from two of his five witnesses testimony about the am-biguous and questionable threats quoted above, but also because of the surroundingcircumstances, the Trial Examiner considers the evidence insufficient to sustain thisallegation of the complaint.The union meeting occurred a week before any ofthese witnesses or others attempted to go back to work.There is no evidence thaton June 8 any of them had announced to anyone their intention to dissociatethemselves from their fellow members. It is clear that while there was a disputeat this union meeting, its nature was not, so far as the record shows, concernedwith crossing the picket line to return to work.Before turning to a recital of picket line events and other strike conduct inissue, the general question of accountability should be considered.That bothRespondent United and Respondent Local 4545 were jointly responsible for theconduct of picketing was in effect conceded by counsel for all Respondents whenhe stated: "We don't deny that there was a strike and that United Steelworkersof America participated in the strike."As witnesses certain International repre-sentatives admitted that they wereassignedto the strike at this plant.2Accordingto the testimony of one such representative, Wade, the hierarchy of strike "super-vision"-in descending order below representatives of United, included the officersof the Local, and then the picket captains.At this point, and upon the foregoing factor as well as others established by therecord, the Trial Examiner concludes and finds that the Respondents United andLocal 4545 must be held responsible for the conduct of pickets during the strike.Incidents of June 14, a.m.:Early on the morning of this date employee Booherand six others abandoned the strike and went to the plant, arriving in Booher'scar.They parked across the street from the employees' entrance to the plant.As they crossed the street they were approached by some 15 to 20 pickets whohad been sitting on a nearby fence. In summary, undisputed testimony establishesthat in the following few minutes these acts and threats of violence occurred: (1)pickets rushed toward the seven returning employees, shouting that they "werenot goingto work"; Booher was shoved backwards by Robert Givens (previouslyidentified as the Local's recording secretary) and was then struck in the face bystriking employee Charles Daley; (2) striking employee CalvinMarlowe hitreturningemployee Lawrence Baldwin; and (3) when police broke up the alter-cation, arrestingMarlowe, Givens, and Daley, pickets threatened the returningworkers that they would "get them" when they came out of the plant. Later thatmorning Booher and Baldwin went to the local police station to file charges ofassault.The two returned to the plant under police escort.As Booher steppedfrom the car he was struck by Harold Fisk,Internationalrepresentative of theRespondent United.June 14, p.m.:When the few employees who returned to work were ready toleave the plant that afternoon, local police were present to escort them acrossthe street to the parking lot.No actual violence occurred, but it is undisputedthat a large crowd of strikers and others shouted threats that the "scabs" wouldnot be guarded by police all of the time and that they would "get them."Ample evidence establishes, and it is found, that mass picketing was engagedin onthis occasion.June 17, a.m. and p.m.:A few more former strikers returned to work onMonday, June 17.Again a large crowd of strikers, plainly constituting "masspicketing," shouted threats to the returning employees as they were escorted bypolice into the plant in the morning, and out of the plant in the afternoon.BothUnited representatives and officers of the Local were present. It is undisputedby him, and is found, that Respondent Dorsey Childers, agent of United,assaultedreturningemployee Allen during the morning episode and was arrested by thepolice.Returning employee Michaels, during thesame melee,was shoved to thesidewalk.Girtentestified : "I wasassignedto be out on the picketline and wasthere practicallyevery clay of the strike."Both Fisk and Wade said that theywere "stationed" InDayton at the "commencement" of the strike. UNITED STEELWORKERS OF AMERICA, AFL-CIO283'Leaving the plant that afternoon, by automobile, several of the returning em-ployees were followed by strikers in another car.When they reached the homeof one of the returning workers, Libecap, the strikers rammed their car, got outand threw pop bottles and other material at the "scabs' " car, and only retreatedwhen threatened by Libecap's wife, who came out armed with a gun.Among thegroup of strikers were Kirkland, the Local's treasurer, and Fitzgerald, a com-mitteeman.June 18:Although a number of the returning employees did not report forwork on this date, it appears that employee Cale Yoho did work.As he droveinto his own driveway that afternoon, striker John Crum, who got out of a cardriven by striker James Molitte, chased him into his home while Molitte shouted,"We will get you the next time."June 19:Upon leaving work the next day, Yoho in his car was followed bystriker Crum and two other strikers, Rose and Skaggs.He finally drew up neara construction project, where he figured he would have witnesses, and stopped.The strikers got out of their car and proceeded to throw pop bottles and otherobjects at his car.Not until the construction workers threatened to start heavingthings themselves did the strikers retreat.Yoho then went into a nearby houseto call for the police.On the same day it is undisputed that mass picketing again occurred at theplant entrance,and continued for the next 2 or 3 weeks.C. Conclusions as to strike conductAlthough the record reveals certain other minor incidents of threats of violence,as to which credible testimony is undisputed, the foregoing narration is sufficient,in the opinion of the Trial Examiner, to warrant the conclusion, here drawn, thatduring the period of the strike the Respondents United and Local 4545 engaged ina clear pattern of mass picketing, violence, and threats of violence, designed tocoerce employees in the exercise of their right, guaranteed by the Act, not toparticipate in the strike.In view of the nature of the picket line events, also, theTrial Examiner concludes and finds that the Respondent United and RespondentLocal must be held responsible for the above-described threats and attacks uponreturning workers made after they had left the plant. In effect, such conductmerely extended the picket line into an area where police protection was notimmediately available.Even in the absence of local officials or committeemen theRespondents must be considered accountable for the strikers'more distant actions,since such conduct was of a nature either initially instigated or tacitly approvedby officials on the picket line.D. Poststrike issuesIn his complaint General Counsel also claims, and ample credible evidenceestablishes, that some of the "scabs," or employees who had abandoned the strikeand returned to work, were harassed by certain shop committeemen and otheremployees, on a number of occasionsafterthe new contract was executed, thestrike itselfwas abandoned, and all employees had returned to work.Suchharassment, General Counsel contends, was prompted not only as retaliation fordesertion from the strike ranks but also by an intention to discourage victimsfrom ever again exercising their right to refrain from striking,in the event an-other strike occurred.The Trial Examiner has no doubt that such an inference isreasonable and warranted.Under the circumstances, however, the Trial Examiner considers it unnecessarytomake specific findings or recommendations concerning such poststrike matters.Such circumstances include: (1) the fact that responsible officials of both Re-spondents-United and Local 4545-disavowed such conduct; and (2) the suffi-ciency of the broad cease and desist recommendation below to cover such conductwhere attributable to the Respondents.As to point (1) : it is undisputed thattop officials of both the United and Local 4545 met with management concerningthese poststrike incidents between former strikers and nonstrikers and candidlytoldmanagement,in the words of representative Hardesty, that "anyone . . .causing any trouble in that plant.should be disciplined and corrected in anorderly fashion regardless of who they might be."Management and union offi-cials agreed that this would be the policy to be followed thereafter. It is alsoundisputed that immediately upon the execution of the contract, at a general meet-ing of employee membersof Local 4545,the International representativesmadeitclear that there was to be no retaliation against"scabs." 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above-described circumstances of point (1), the Trial Examiner believes,warrant the conclusion that neither the Respondent United nor Respondent Localmay reasonably be held accountable for the poststrike conduct of individual em-ployees in such terms as would be necessary to support a finding of violation ofSection 8(b)(1)(A) of the Act.The record also contains disputed testimony concerning an incident at the com-pany parking lot about a month after the strike ended, involving ComplainantPoffenberger and International Representative Owen Girten. It is the one inci-dent raised, apparently, by the charge in Case No. 9-CB-378. It appears that-when leaving the plant after work Poffenberger and three other employees crossedthe street into the parking lot, and at the lot passed by Owen Girten, who hadjust parked his car at the curb of the street.Girten, it is undisputed, althoughstill an International representative had completed his assignment in Dayton withthe ending of the strike in July, had been on vacation, and on this occasion hadcome to the plant to visit certain friends.One hand had previously been injured,and the arm was in a sling.At this point, testimony is in sharp dispute.Accord-ing to Poffenberger, somebody stepped on his shoe, and when he straightened up.after replacing it Girten struck him in the face and called him a "son of a bitchscab."According to Girten, Poffenberger brushed by, his shoe came off, and as hestraightened up he called him a "union son of a bitch," whereupon he struck himwith his uninjured hand.As witnesses, Poffenberger and Girten each deniedhaving called the other a name.Poffenberger claimed that at the time he didnot know Girten, had never seen him before, and did not know how Girten wasaware he had been a "scab." On the other hand Girten readily admitted he knewthat Poffenberger and the others with him on this occasion had been "scabs."None of the others present testified about the incident.The Trial Examiner con-fesses difficulty in determining what precipitated the blow.There is no readyexplanation as to why Girten, chancing to be at this point, should select one offour men passing him on the street to strike and call a "scab," if, as he says, heknew all of them to have been "scabs," without some more immediate provoca-tion.Itwould seem more probable that Girten did, accidentally or intentionally,step on Poffenberger's heel, and that the latter, being angered, called him a name,whereupon Girten struck him.In any event, it was an isolated incident, obviously and wholly unrelated to theRespondent Unions' illegal conduct during the strike and not of sufficient importto warrant a conclusion that on this occasion, Girten, as agent for the RespondentUnited, violated Section 8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with the operations of the Employer described in section I, above,have a close, intimate, and substantial relation to trade, traffice, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices theTrial Examiner will recommend that they cease and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO, and its Local 4545 are labororganizationswithin the meaning of Section 2(5) of the Act.Owen Girten,Robert Givens, and Dorsie Childers, and each of them, are agents of United Steel-workers of America, AFL-CIO.2.By restraining and coercing employees in the exercise of rights guaranteedby Section 7 of the Act, the Respondent labor organizations and their above-named agents have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]